Opinion issued January 12, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00892-CV
                            ———————————
   ADELAIDA SALAZAR BAUTISTA A/K/A ADELAIDA ALVARADO,
 INDIVIDUALLY AND AS NEXT FRIEND OF MARIA JENNIFER AIDE
A/K/A MARIA JENNIFER ALVARADO; A.A., A.A., I.S.A., M.A., AND E.A.,
   MINORS; IRINEO ALVARADO AND MARIA ANA MOCTEZUMA,
                        Appellants
                                        V.
                 TRINIDAD DRILLING LIMITED, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-39781


                                  OPINION

      This is an interlocutory appeal from a trial court’s order in a wrongful-death

action, granting a special appearance filed by appellee Trinidad Drilling Limited, a
Canadian corporation. The decedent, Nabor Alvarado, was employed by an indirect

subsidiary of Trinidad Drilling Limited, and that entity is a co-defendant in the

ongoing case, along with additional codefendant manufacturers of drilling rig

equipment sued on products liability and negligence theories.

      Because the appellee satisfied its burden to negate all alleged bases of personal

jurisdiction over it, we affirm the interlocutory order of the trial court.

                                     Background

      Nabor Alvarado was fatally injured in July 2010 while installing a drilling rig

for his employer, Trinidad Limited Partnership (Trinidad LP). His surviving

relatives sued numerous parties, alleging that he was killed when a piece of the rig

came loose and fell on him. In their second amended petition, the family joined as

additional defendants the manufacturers of the rig and rig equipment, as well as the

employer’s indirect parent company, Trinidad Drilling Limited (Trinidad Ltd.).

      Trinidad Ltd. is a foreign corporation organized under the laws of Canada and

conducting business there. It filed a special appearance, supported by the affidavit

of its Vice President of Finance, Gavin Lane, asserting that it was not subject to

personal jurisdiction in a Texas court. After Alvarado’s family filed a third amended

petition and a response to the special appearance, Trinidad Ltd. filed a reply,

supported by a second affidavit from Lane.




                                            2
      The trial court held a non-evidentiary hearing and sustained the special

appearance, dismissing the claims against Trinidad Ltd. for lack of personal

jurisdiction. Alvarado’s family requested findings of fact, but the trial court did not

enter the requested findings. The family then filed this interlocutory appeal from the

order granting the special appearance. See TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(7).

                                      Analysis

      The appellants contend that the trial court erred when it concluded that it could

not exercise personal jurisdiction over Trinidad Ltd. and sustained the special

appearance.

      Texas courts may exercise personal jurisdiction over a nonresident if the long-

arm statute authorizes it, consistent with federal and state constitutional due-process

guarantees. Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 149 (Tex.

2013). The long-arm statute permits Texas courts to exercise jurisdiction over a

nonresident defendant that “does business” in Texas. See TEX. CIV. PRAC. & REM.

CODE §§ 17.041–.045. The statute provides a non-exhaustive list of activities that

constitute “doing business” in Texas. Id.; BMC Software Belg., N.V. v. Marchand,

83 S.W.3d 789, 795 (Tex. 2002). Given the statute’s broad language, the Supreme

Court of Texas has held that the statute extends Texas courts’ jurisdiction “as far as

the federal constitutional requirements of due process will permit.” BMC Software,



                                          3
83 S.W.3d at 795 (quoting U-Anchor Advert., Inc. v. Burt, 553 S.W.3d 760, 762

(Tex. 1977)). Thus, we rely on precedents from the United States Supreme Court

and other federal courts, as well as Texas decisions, when determining whether a

nonresident defendant has shown that the exercise of personal jurisdiction violates

due process. Id.

      Personal jurisdiction over a nonresident is consistent with due process when

the nonresident has established minimum contacts with the forum state, and the

exercise of jurisdiction comports with traditional notions of fair play and substantial

justice. Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 575 (Tex. 2007)

(citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158 (1945)).

In most cases, the exercise of jurisdiction over a nonresident defendant will not

conflict with notions of fair play and substantial justice if the nonresident has

minimum contacts with the forum. Moncrief Oil, 414 S.W.3d at 154–55.

      “A defendant establishes minimum contacts with a state when it ‘purposefully

avails itself of the privilege of conducting activities within the forum state, thus

invoking the benefits and protections of its laws.’” Retamco Operating, Inc. v.

Republic Drilling Co., 278 S.W.3d 333, 338 (Tex. 2009) (quoting Hanson v.

Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 1240 (1958)). The Supreme Court of

Texas has identified three distinct aspects of the “purposeful availment”

requirement. First, only the defendant’s contacts with the forum are relevant.



                                          4
Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005). A

defendant should not be called to court in a jurisdiction solely as a result of the

unilateral activity of another party or third person. Id. Second, the acts relied on must

be purposeful, as opposed to random, isolated, or fortuitous. Id. Third, the defendant

must seek some benefit, advantage, or profit by availing itself of the jurisdiction. Id.

“Jurisdiction is premised on notions of implied consent—that by invoking the

benefits and protections of a forum’s laws, a nonresident consents to suit there.” Id.

In contrast, “a nonresident may purposefully avoid a particular jurisdiction by

structuring its transactions so as neither to profit from the forum’s laws nor be

subject to its jurisdiction.” Id.

       A defendant’s contacts can vest a court with either specific or general

jurisdiction. BMC Software, 83 S.W.3d at 795. Specific jurisdiction is established

when the claims in question arise from or relate to the defendant’s purposeful

contacts with Texas. Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 657–58

(Tex. 2010). By contrast, a court may assert general jurisdiction over foreign

corporations to hear any and all claims against them if their contacts with the forum

state are so continuous and systematic that they are essentially at home in the forum

state. Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851

(2011).




                                           5
       When a defendant challenges the exercise of personal jurisdiction in a special

appearance, the plaintiff and the defendant bear shifting burdens. Kelly, 301 S.W.3d

at 658. The initial burden is on the plaintiff to plead sufficient allegations to establish

jurisdiction over the defendant. Id. After the plaintiff meets its initial burden,1 the

burden then shifts to the defendant to negate all bases of jurisdiction alleged by the

plaintiff. See id. “Because the plaintiff defines the scope and nature of the lawsuit,

the defendant’s corresponding burden to negate jurisdiction is tied to the allegations

in the plaintiff’s pleading.” Id.

       The defendant can negate jurisdiction on either a factual or legal basis. Id. at

659. To negate jurisdiction on a factual basis, the defendant can “present evidence

that it has no contacts with Texas, effectively disproving the plaintiff’s allegations.”

Id. Alternatively, the defendant can negate jurisdiction on a legal basis by showing

that, “even if the plaintiff’s alleged facts are true, the evidence is legally insufficient

to establish jurisdiction; the defendant’s contacts with Texas fall short of purposeful

availment; for specific jurisdiction, that the claims do not arise from the contacts; or



1
       The parties dispute whether the appellants satisfied their initial burden to
       plead sufficient jurisdictional facts to bring Trinidad Ltd. within the reach of
       the long-arm statute. For purposes of our analysis, we assume without
       deciding that Alvarado’s family met its initial burden and successfully shifted
       the burden to Trinidad Ltd. to negate all alleged bases for jurisdiction. In light
       of our ultimate conclusion that Trinidad Ltd. carried its burden, we need not
       resolve whether the burden was shifted in the first place. TEX. R. APP. P. 47.1.


                                            6
that traditional notions of fair play and substantial justice are offended by the

exercise of jurisdiction.” Id.

        Whether a court can exercise personal jurisdiction over a nonresident

defendant is a question of law, and thus “we review de novo the trial court’s

determination of a special appearance.” Id. at 657. When, as in this case, a trial court

does not issue findings of fact and conclusions of law with its special appearance

ruling, all facts necessary to support the judgment and supported by the evidence are

implied. Moncrief Oil, 414 S.W.3d at 150 (appeal from order granting special

appearances); see also Wellness Wireless, Inc. v. Vita, No. 01-12-00500-CV, 2013
WL 978270 at *3 n.1 (Tex. App.—Houston [1st Dist.] Mar. 12, 2013, no pet.) (mem.

op.).

 I.     Specific jurisdiction

        In conducting a specific jurisdiction analysis, we focus on the relationship

among the defendant, the forum, and the litigation. Kelly, 301 S.W.3d at 658. For a

nonresident’s contacts with Texas to support the exercise of specific jurisdiction,

there must be a substantial connection between the defendant’s contacts with Texas

and the operative facts of the litigation. Moki Mac, 221 S.W.3d at 585.

        The appellants contend that the trial court erred when it granted the special

appearance because of their allegations that Trinidad Ltd. exercised control over its

subsidiary’s safety policies with respect to drilling operations, and that it knew that



                                           7
its control over such policies would extend to Texas. The appellants specifically

disclaim any reliance on alter-ego or veil-piercing theories, and they contend that

Trinidad Ltd. is subject to specific jurisdiction without imputation of any of Trinidad

LP’s Texas contacts. See, e.g., BMC Software, 83 S.W.3d at 798–99 (discussing

alter-ego theory used to “fuse” the parent company with its subsidiary for

jurisdictional purposes). To this end, they contend that they have alleged tort claims

“against Trinidad Ltd. for its own actions.” In its special appearance, Trinidad Ltd.

argued that these allegations do not demonstrate sufficient minimum contacts with

Texas, thereby attempting to negate specific jurisdiction on a legal basis.

      Personal jurisdictional analysis “always centers on the defendant’s actions and

choices to enter the forum state and conduct business.” Kelly, 301 S.W.3d at 660.

As such, the assertions that a tort was committed by the inaction of Trinidad Ltd.

and that its effects were felt in Texas do not constitute sufficient minimum contacts

to justify the exercise of personal jurisdiction over Trinidad Ltd. in Texas. See

Michiana, 168 S.W.3d at 789–90. The mere existence of a cause of action against

Trinidad Ltd. is not enough: Alvarado’s family was required to “plead and, when

challenged by the defendants, present evidence” that Trinidad Ltd.’s relevant acts

(i.e., those connected to Alvarado’s family’s claims) “occurred, at least in part, in

Texas.” Kelly, 301 S.W.3d at 660–61.




                                          8
       The appellants have made numerous allegations in support of specific

jurisdiction over a claim arising from Trinidad Ltd.’s control over the safety

procedures to be followed on Trinidad LP’s drilling rig. If a parent corporation

assumes the duty to ensure the safety of its subsidiary’s employees, it may be subject

to tort liability when an employee is injured as a result of a breach of that duty. See,

e.g., Exxon Corp. v. Tidwell, 867 S.W.2d 19, 23 (Tex. 1993); Little v. Delta Steel,

Inc., 409 S.W.3d 704, 717–18 (Tex. App.—Fort Worth 2013, no pet.); Abdel-Fattah

v. Pepsico, Inc., 948 S.W.2d 381, 385 (Tex. App.—Houston [14th Dist.] 1997, no

pet.). To create such a duty, however, the parent corporation must have “had specific

control over the safety and security of the premises, rather than the more general

right of control over operations.” Tidwell, 867 S.W.2d at 23; see also Abdel-Fattah,
948 S.W.2d at 386 (finding no liability when affirmative act was alleged negligent

hiring of an employee who did not directly participate in acts which caused

plaintiff’s injuries).

       The appellants allege that Trinidad Ltd. “exercised ownership, control and

took responsibility for overseeing safety policies and procedures for the crews on

the drilling rigs,” and they contend on appeal that Trinidad Ltd. did not contest this

allegation. However, Trinidad Ltd.’s special appearance stated that it “has never

owned, controlled, managed, maintained, operated or supervised a place of business

in the State of Texas.” We conclude that this aspect of the pleadings was “challenged



                                           9
by the defendants” and that the appellants were required to adduce evidence to show

specific control over safety on the rig. Kelly, 301 S.W.3d at 661.

      The appellants in this case have not alleged Trinidad Ltd.’s actual control or

right of control prior to the accident over the specific aspect of safety and security

that led to Alvarado’s death. Instead, the appellants have asserted Trinidad Ltd.’s

general control over operations, stating that liability stemmed from Trinidad Ltd.’s

supervision of the “HSE (Health Safety and Environment) of the drilling operations”

as well as the creation of general policy manuals and procedures. While the

appellants claim that a remedial plan set into place by Trinidad Ltd. after the accident

was evidence of its specific control over the rig, they do not claim that it exercised

any authority over this aspect of safety before the accident. See Little, 409 S.W.3d

at 721 (distinguishing prior case where parent company had authority to compel

safety procedures but did not exercise it versus case where parent company

mandated specific safety policies). On the contrary, the appellants asserted in their

petition that Trinidad Ltd. “had knowledge of the dangerous operations, activities

and conditions relating to derrick strikes” but “did not make changes to policies

and/or procedures regarding preventing derrick strikes until after” the accident.

Because the appellants have not alleged specific control before the accident, there

are insufficient jurisdictional facts to establish specific control over a Texas premises

which would give rise to liability. See Tidwell, 867 S.W.2d at 23.



                                           10
       Here, the appellants have not alleged or presented evidence of any Texas

activity by Trinidad Ltd. out of which the tort claims against it arise. Thus, the trial

court properly found that it could not exercise specific jurisdiction over Trinidad

Ltd. See Kelly, 301 S.W.3d at 658.

II.    General jurisdiction

       The appellants also assert that general jurisdiction is appropriate based on

Trinidad Ltd.’s contacts with Texas. General jurisdiction is described as “dispute-

blind,” and it allows a court to exercise jurisdiction over a defendant without regard

to the nature of the claim presented. PHC–Minden, L.P. v. Kimberly–Clark Corp.,

235 S.W.3d 163, 168 (Tex. 2007). As a result, a general jurisdiction inquiry requires

a “more demanding minimum contacts analysis” with a “substantially higher”

threshold than a specific jurisdiction inquiry. Id. In conducting the analysis, “we do

not view each contact in isolation.” Am. Type Culture Collection, Inc. v. Coleman,

83 S.W.3d 801, 809 (Tex. 2002). “All contacts must be carefully investigated,

compiled, sorted, and analyzed for proof of a pattern of continuous and systematic

activity.” Id.

       As recently explained by the United States Supreme Court, the relevant

inquiry for general jurisdiction is not merely whether a nonresident defendant’s

contacts with the forum are “continuous and systematic” in some sense. Daimler AG

v. Bauman, 134 S. Ct. 746, 761 (2014). Rather, the exercise of general jurisdiction



                                          11
over a nonresident defendant comports with due process only when the nonresident

defendant’s “affiliations with the State are so ‘continuous and systematic’ as to

render it essentially at home in the forum State.” Id. (characterizing the exercise of

general jurisdiction in every State in which a corporation “engages in a substantial,

continuous, and systematic course of business” as “unacceptably grasping”).

      Under the standard recently clarified by the Court, the paradigm forum for the

exercise of general jurisdiction is the one in which the corporation is “fairly regarded

as at home.” Id. at 760; Goodyear Dunlop, 131 S. Ct. at 2853–54. The Court has

identified two examples: a corporation’s place of incorporation and its principal

place of business. Daimler, 134 S. Ct. at 760. Furthermore, the scope of the general

jurisdiction analysis is not limited to the defendant’s contacts with the forum state.

Id. at 762 n.20. The analysis instead requires “an appraisal of a corporation’s

activities in their entirety, nationwide and worldwide.” Id. “A corporation that

operates in many places can scarcely be deemed at home in all of them.” Id.

      While Trinidad Ltd. negated specific jurisdiction on a legal basis, it responded

with its own evidence to factually negate appellants’ assertion that exercising

general jurisdiction over it was appropriate in Texas.2 It submitted two affidavits of


2
      The appellants contend that implying findings to support the trial court’s
      ruling on a special appearance is appropriate only when the court conducts an
      evidentiary hearing or denies the special appearance. To the extent this legal
      issue could be an open one in the wake of Moncrief Oil Int’l Inc. v. OAO
      Gazprom, 414 S.W.3d 142, 150 & n.4 (Tex. 2013), we need not resolve the

                                          12
one of its vice presidents, Gavin Lane. In the affidavits, Lane stated that Trinidad

Ltd. was not a resident of Texas and did not conduct business in the United States.

He acknowledged that Trinidad LP was an indirect subsidiary of Trinidad Ltd., but

he asserted that Trinidad Ltd. had no contacts of its own in Texas. Among other

things, Lane averred that Trinidad Ltd. did not maintain a place of business in Texas,

did not occupy or own any real or personal property in Texas, did not have agents or

employees or officers within Texas, and had never directly controlled, managed, or

supervised a place of business in Texas.

      To support the exercise of general jurisdiction, the appellants alleged in their

special appearance response that Trinidad Ltd. employees had taken 126 trips to

Texas over a period of over three years between February 2007 and June 2010. They

further alleged that Trinidad Ltd. had a director residing in Texas and an employee

working in Texas; that it used Wells Fargo N.A., located in Houston, as one of its

bankers; and that it maintained Texas offices. Finally, they reiterated their allegation

that Trinidad Ltd. controls the drilling operations and policies on Trinidad LP’s

Texas-based drilling rig.

      Attached to their special-appearance filings, the appellants included evidence

in the form of email correspondence among employees of the Trinidad corporate


      issue. As in Moncrief Oil, we conclude that the relevant facts necessary to
      resolve this appeal are undisputed. See also Wellness Wireless, 2013 WL
978270, at *3 n.1.

                                           13
family, deposition testimony of some of those employees, and Trinidad’s annual

reports and website. The correspondence included emails and a memorandum

concerning drilling safety procedures, written by Rodney Foreman and Bryan

Kryzanowski, and addressed to employees of Trinidad Ltd. The email signature of

one message written by Foreman identified him as the “General Manager of

Corporate [Health, Safety, and Environment]” for “Trinidad Drilling Ltd.” The

signature on Foreman’s e-mail also listed an office phone number with a Houston

area code. The appellants argue that the email signature established Foreman’s status

as an employee of Trinidad Ltd., and that the phone number established the existence

of a Trinidad Ltd. Houston office. The memorandum, which postdated the rig

accident in this case, reported the findings of an undescribed meeting and apparently

detailed “Remedial Action Plans” that various drilling divisions of the Trinidad

corporate family would implement to prevent future incidents. Kryzanowski was

listed in the memo as a “Top Drive Superintendent,” which the appellants contend

demonstrates Trinidad Ltd.’s right to control and set policies for the top drive rigs

such as the one Alvarado was working on when he was killed.

      To the extent the appellants assert that routine corporate control over a

subsidiary operating in Texas is itself a contact with Texas, such an allegation does

not suffice to subject the parent corporation to general jurisdiction in Texas unless

the appellants have met their burden under an alter-ego theory to “fuse” the parent



                                         14
company and its subsidiary for jurisdictional purposes. BMC Software, 83 S.W.3d

at 799. In this case, however, the appellants specifically disclaim reliance on an alter-

ego theory.

      Instead, the appellants rely on the trips of Trinidad Ltd.’s employees in Texas

to support general jurisdiction. Although we do not view each contact in isolation,

occasional travel to Texas is insufficient by itself to establish general jurisdiction.

Waterman Steamship Corp. v. Ruiz, 355 S.W.3d 387, 410 (Tex. App.—Houston [1st

Dist.] 2011, pet. denied) (citing Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 418, 104 S. Ct. 1868, 1874 (1984)). Even before the applicable

standard was clarified by the Goodyear Dunlop and Daimler cases, numerous trips

to the forum state were considered inadequate to establish general jurisdiction when

the trips did not enhance the nature of the defendant’s contacts with the state.

Helicopteros, 466 U.S. at 418, 104 S. Ct. at 1874; accord DENSO Corp. v. Hall, 396
S.W.3d 681, 693 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (holding that 155

trips to Texas by foreign corporation personnel over a ten-year period did not support

general jurisdiction because evidence did not establish a general business presence).

      The appellants did not make any allegation about the trips beyond the fact that

they occurred. As evidence, they attached only a printed list containing names of

Trinidad Ltd. employees with corresponding airlines and destinations. The printed

list provides virtually no context to the trips, nor does it supply any evidence to



                                           15
support an inference that the trips demonstrate that Trinidad Ltd. is fairly regarded

as at home in Texas. Rather, Trinidad Ltd. supplied the only evidence on this point.

According to the undisputed testimony in Gavin Lane’s affidavit, the trips were

taken to “ensure that operations of [Trinidad LP] were in accordance with the

corporate structure and to assist in the formation of [Trinidad LP],” not to “conduct

business” on behalf of Trinidad Ltd. Trips relating to the normal parent-subsidiary

relationship, such as trips to provide support and conduct oversight, do not give rise

to general jurisdiction. See Preussag Aktiengellschaft v. Coleman, 16 S.W.3d 110,

124–25 (Tex. App.—Houston [1st Dist.] 2000, pet. dism’d w.o.j.).

      The remainder of the contacts on which appellants rely—Trinidad Ltd.’s use

of Wells Fargo’s services and alleged maintenance of an office with an employee in

Texas—are similarly devoid of factual allegations about their nature or evidence to

support an inference that Texas is the forum in which Trinidad Ltd. is “essentially at

home.” See Daimler, 134 S. Ct. at 761. While the appellants relied on pages in

Trinidad Ltd.’s annual reports that list the Houston office of Wells Fargo as one of

Trinidad Ltd.’s “bankers,” they adduced no evidence concerning the nature of that

contact or the manner in which Trinidad Ltd. used the services of Wells Fargo in

Houston. While maintenance of a bank account in Texas is a factor that we consider

when determining whether the defendant is subject to general jurisdiction, see

Waterman Steamship, 355 S.W.3d at 420, the inquiry nevertheless also considers the



                                         16
quality and nature of the contact. Thus, the amount of funds placed in accounts, the

number of transactions involving the accounts, and how the defendant used the

accounts are all relevant to whether the contact is so continuous and systematic as to

render the defendant “essentially at home” in the forum state. See id. at 420–21;

Daimler, 134 S. Ct. at 761. Even assuming, in the appellants’ favor, that evidence of

a “banker” in Texas constitutes evidence that Trinidad Ltd. maintained a bank

account in Texas, this fact alone does not give rise to general jurisdiction. As such,

Trinidad Ltd. could negate general jurisdiction based on this contact without

responding with any evidence at all. See Kelly, 301 S.W.3d at 659 (explaining that a

defendant can satisfy its burden by showing that alleged facts are legally insufficient

to establish jurisdiction).

      Finally, the appellants’ allegation that Foreman is an employee of Trinidad

Ltd. and maintains an office in Texas, even if credited in their favor, says little about

the quality and extent of that contact. Likewise, the appellants’ evidence establishes

only that Trinidad Ltd. has a director residing in Texas. The maintenance of an office

or a physical presence in a state is an indicator of a corporation’s connection with

the forum. See PHC-Minden, 235 S.W.3d at 167–68; RSR Corp. v. Siegmund, 309
S.W.3d 686, 708 (Tex. App.—Dallas 2010, no pet.). But the immutable touchstone

of general jurisdiction analysis is the “quality and nature of the activity” conducted

in the forum state. Int’l Shoe, 326 U.S. at 319, 66 S. Ct. at 159–60; see also Am. Type



                                           17
Culture Collection, Inc., 83 S.W.3d at 809–10. The quality and nature of the contacts

required has been formulated as those contacts which render the corporation

“essentially at home in the forum State.” Daimler, 134 S. Ct. at 754. Thus, merely

having an office or a physical presence in a forum does not compel a finding of

general jurisdiction. Waterman Steamship, 355 S.W.3d at 418–19; Alenia Spazio,

S.p.A. v. Reid, 130 S.W.3d 201, 217 (Tex. App.—Houston [14th Dist.] 2003, pet.

denied) (“The significance of this contact depends on the type and nature of office

maintained.”). Without more, the appellants’ allegations and evidence on this point

fail to tip the scale in favor of the exercise of general jurisdiction. See Int’l Shoe, 326
U.S. at 317, 66 S. Ct. at 159 (“[I]t has been generally recognized that the casual

presence of the corporate agent or even his conduct of single or isolated items of

activities in a state in the corporation’s behalf are not enough to subject it to suit on

causes of action unconnected with the activities there.”).

      The appellants contend in their reply briefing that Foreman’s job title

(“General Manager of Corporate [Health, Safety, and Environment]”), and the

subject matter of his emails (discussions of implementing safety policies for all

drilling operations), indicates that his work was central to the business of Trinidad

Ltd. While these discrete facts are not inconsistent with an inference that Texas is

Trinidad Ltd.’s principal place of business, by themselves they are insufficient to

establish that fact. See Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1274–75 (6th



                                            18
Cir. 1998) (resolving factual disputes in favor of plaintiffs, but holding that evidence

consistent with jurisdictional inferences does not amount to proof of same).

Moreover, without evidence about the full nature of Trinidad Ltd.’s business and

contacts with Texas as compared to other forums, the record does not support the

exercise of general jurisdiction based on the presence of a single employee in Texas.

As explained by the U.S. Supreme Court, the general jurisdiction analysis requires

consideration of the corporation’s activities “in their entirety, nationwide and

worldwide.” Daimler, 134 S. Ct. at 762 n.20 (clarifying that general jurisdiction

analysis does not focus “solely” on corporation’s contacts with the forum state,

because “[a] corporation that operates in many places can scarcely be deemed at

home in all of them”).

      The appellants’ allegations and the record evidence do not support a finding

that Trinidad Ltd.’s contacts with Texas were so substantial that it was “essentially

at home” in Texas. See Goodyear, 131 S. Ct. at 2851. As a result, we conclude that

Trinidad Ltd. satisfied its burden to negate its unrelated contacts with Texas as a

basis for the exercise of general jurisdiction. See Kelly, 301 S.W.3d at 659.




                                          19
                                    Conclusion

      Having concluded that Trinidad Drilling Limited met its burden to establish

that it was not subject to jurisdiction in Texas, we affirm the trial court’s

interlocutory order sustaining the special appearance.




                                              Michael Massengale
                                              Justice

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         20